EMPLOYMENT AGREEMENT  




AGREEMENT ("Agreement") made this 22th day of September, 2009, by and between
Heilongjiang Jianye New Clean Fuel Marketing Co., Ltd. (the "Company") and
HaiPeng Wang ("Employee").

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and Employee agree as follows:

1.

Employment/Duties:  The Company hereby agrees to employ Employee, and Employee
hereby agrees to continue to serve, subject to the provisions of this Agreement,
as CFO of the Company.  Employee shall continue to perform such duties and
responsibilities as are from time to time assigned to Employee by the Board of
Directors and shall report directly to the Board of Directors.  Such duties and
responsibilities shall include the oversight to: (i) to shape and implement the
strategic business plan of the Company; (ii) to direct the development and
monitoring of operating goals and objectives; (iii) to oversee financial
operations and (iv) to provide leadership, direction and administration of all
aspects of Company activities, in all cases subject to the supervision and
authority of the Company's Board of Directors.  Employee agrees to continue to
devote sufficient attention and energies to the performance of the duties
assigned to him hereunder, and to perform such duties faithfully and to the best
of his abilities and subject to such laws, rules, regulations and policies from
time to time applicable to the Company's employees to the best of his knowledge.

2.

Term:  The term of this Agreement shall be for a period of one (1) year
commencing on the date set forth above (“Effective Date”) and ending on the
first anniversary thereof (the "Initial Term"), unless terminated sooner
pursuant to Section 7 of this Agreement.  Thereafter the Agreement is subject to
automatic renewals of one year period (each a "Renewal Term" and collectively
with the Initial Term, the "Term") unless Employee or Company notifies the other
in writing of its election not to renew, such notice to be provided not less
than ninety (90) days prior to the end of the Initial Term or the end of any
Renewal Term.  

3.

Compensation:

(a)

Base Compensation:  For the services to be rendered by the Employee under this
Agreement the Company shall pay Employee a base salary ("Base Compensation") of
Thirty Thousand Dollars ($30,000.00) on a pro-rated basis according to the
Company's payroll schedule, exclusive of any dividend payments and subject to
applicable withholdings and other payroll deductions.  

(b)

Bonus Compensation:   Upon each anniversary of this Agreement, the Company’s
Board of Directors shall determine whether a bonus for the Employee is
appropriate.

(c)

Other Benefits.  Subject to the terms of the plans, Employee shall be entitled
to receive such other benefits or rights as may be provided under any employee
benefit








 

 

{Client\002709\s165\00224474.DOC;1}{Client\002709\S165\00228016.DOC;1}




--------------------------------------------------------------------------------

plans provided by the Company to its executives that are now or hereafter
adopted, including participation in life, medical, disability and dental
insurance plans, vacation and sick leave, expense reimbursement and long-term
incentive plans.  Notwithstanding anything to the contrary set forth in this
Agreement, any restricted stock awards, stock options or other equity incentives
of the Company (including, without limitation, those outstanding at the time of
termination of employment with the Company) shall be subject to the terms set
forth in such long-term incentive plans, as such plan may be in effect from time
to time, and in any restricted stock award, stock option or other agreements
(including, without limitation, those provisions relating to vesting,
exercisability, forefeitability), as may be entered into between Employee and
the Company pursuant to such long-term incentive plans.  Employee shall continue
to be entitled to such paid holidays as are provided to the Company's employees
generally.

4.

Vacation:  Employee shall be entitled to receive three (3) weeks paid vacation
time for each year of employment under this Agreement.  Any vacation time which
remains unused at the end of a year of employment may be carried over to a
succeeding year.

5.

Business Expenses:  The Company will reimburse or advance Employee promptly (but
not later than thirty (30) days after submittal of appropriate vouchers or
receipts) for his reasonable and documented out-of-pocket business expenses for
travel, meals and similar items incurred in connection with the performance of
Employee's duties (“Business Expenses”), and which are consistent with the
Company's general policies in effect regarding the reimbursement of Business
Expenses as the Company may from time to time establish.  All payments for
reimbursement of such expenses shall be made to the Employee only upon the
presentation to the Company of appropriate vouchers or receipts.  All
outstanding Employee requests for reimbursement of Business Expenses shall be
paid in full not later than the date of execution of this Agreement.  

6.

Confidentiality:  Employee agrees to refrain from making any disparaging or
unfavorable comments, in writing or orally, about the Company, including but not
limited to press releases, communication with employees, vendors, customers,
professional references, and others.

7.

Termination:

(a)

Termination of Employment With Cause:  In addition to any other remedies
available to the Company at law, in equity or as set forth in this Agreement,
the Company shall have the right, upon written notice to Employee, to terminate
his employment hereunder without any further liability or obligation to him in
respect of his employment (other than its obligation to pay Base Compensation,
Bonus and vacation time accrued but unpaid as of the date of termination and
reimbursement of expenses incurred prior to the date of termination in
accordance with Section 3 and 5 above)  if Employee:  (i) breaches any material
provision of this Agreement; or (ii) has committed an act of gross misconduct in
connection with the performance of his duties hereunder, as reasonably
determined in good faith by the Board of Directors of the Company; or
(iii) demonstrates habitual negligence in the performance of his duties, as
reasonably determined by the Board of Directors of the Company; or (iv) is
convicted of or pleads nolo contendere to any felony; or (v) is convicted of or
pleads nolo contendere to any misdemeanor involving moral turpitude and the
conduct underlying such misdemeanor has materially adverse or detrimental effect
on the Company, its reputation,





{Client\002709\S165\00228016.DOC;1}-2-

 

 







--------------------------------------------------------------------------------

or its business, as reasonably determined by the Board of Directors of the
Company; or (vi) has committed any act of fraud, misappropriation of funds or
embezzlement in connection with his employment hereunder (a "Termination With
Cause").  

Notwithstanding the foregoing, no purported Termination With Cause pursuant to
(i), (ii) or (iii) of this Section 7(a) shall be effective unless all of the
following provisions shall have been complied with:  (x) Employee shall be given
written notice by the Board of Directors of the Company of the intention to
effect a Termination With Cause, such notice to state in detail the particular
circumstances that constitute the grounds on which the proposed Termination With
Cause is based; and (y) Employee shall have ten (10) business days after
receiving such notice in which to cure such grounds, to the extent such cure is
possible, as determined in the sole reasonable discretion of the Board of
Directors of the Company.

(b)

Death; Disability:  In the event that Employee dies or becomes Disabled (as
defined herein) during the Term, Employee's employment shall terminate when such
death or Disability occurs and the Company shall pay Employee (or his legal
representative, as the case may be) as follows:

(i)

any Base Compensation, Bonus and vacation time accrued but unpaid as of the date
of death or termination for Disability; and

(ii)

any reimbursement for expenses incurred in accordance with Sections 3 and 5;.

For the purposes of this Agreement, Employee shall be deemed to be "Disabled" or
have a "Disability" if, because of Employee's personal injury, disability or
illness, he has been substantially unable to perform his duties hereunder for
sixty (60) days in any one hundred eighty (180) day period.  Employee shall be
considered to have been substantially unable to perform his duties hereunder
only if he is either (i) unable to reasonably and effectively carry out his
duties with reasonable accommodations by the Company or (ii) unable to
reasonably and effectively carry out his duties because any reasonable
accommodation which may be required would cause the Company undue hardship.

Notwithstanding the foregoing, to the extent and for the period required by any
state or federal family and medical leave law, upon Employee's request (i) he
shall be considered to be on unpaid leave of absence and not terminated, (ii)
his group health benefits shall remain in full force and effect, and (iii) if
Employee recovers from any such Disability, at that time, to the extent required
by any state or federal family and medical leave law, upon Employee's request,
he shall be restored to his position hereunder or to an equivalent position, as
the Company may reasonably determine, and the Term of Employee's employment
hereunder shall be reinstated effective upon such restoration.  The Term shall
not be extended by reason of such intervening leave of absence or termination,
nor shall any compensation or benefits accrue in excess of those required by law
during such intervening leave of absence or termination.  Upon the expiration of
any such rights, unless Employee has been restored to a position with the
Company, he shall thereupon be considered terminated.  

Employee acknowledges that the payments referred to in both Sections 3 and 5 and
this Section 7(b) together with any rights or benefits under any written plan or
agreement which have





{Client\002709\S165\00228016.DOC;1}-3-

 

 







--------------------------------------------------------------------------------

vested on or prior to the termination date of Employee's employment under this
Section 7(b), constitute the only payments which Employee (or his legal
representative, as the case may be) shall be entitled to receive from the
Company hereunder in the event of a termination of his employment for death or
Disability, and the Company shall have no further liability or obligation to him
(or his legal representatives, as the case may be) hereunder or otherwise in
respect of his employment.

(c)

No Mitigation by Employee.  Except as otherwise expressly provided herein,
Employee shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for herein be reduced by any compensation earned
by Employee as the result of employment by another employer.  

8.

Intellectual Property Rights: The Company shall be the owner of all inventions,
improvements, designs, methods, plans, computer programs, products, services and
other materials (collectively, “Developments”) created by Employee under this
Agreement or in which Employee assisted in the creation for the benefit of the
Company during the course of employment with the Company under this Agreement.
 All intellectual property rights in such Developments of the Company, including
all patents, trademarks, copyrights, trade secrets and industrial designs, shall
be the exclusive property of the Company.  In the event that Employee acquires
any rights or interests in such Developments of the Company as a result of his
work under this Agreement, Employee agrees to assign and by executing this
Agreement does assign all such rights and interests to the Company.  The Company
shall have the exclusive rights to obtain copyright registrations, letters
patent, industrial designs, trademark registrations or any other protection in
respect of the work products and the intellectual property rights in the
Company’s Developments anywhere in the world.  At the expense and request of the
Company, Employee shall both during and after his employment with the Company,
execute all documents and do all other acts necessary in order to enable the
Company to protect its rights in the Company’s Developments; provided, however,
that Employee shall be entitled to reasonable compensation if he provides such
assistance after the term if this Agreement is ended.

9.

Return of Company Property:  Employee agrees that following the termination of
his employment for any reason, he shall return all property of the Company, its
subsidiaries, affiliates and any divisions thereof he may have managed which is
then in or thereafter comes into his possession, including, but not limited to,
documents, contracts, agreements, plans, photographs, books, notes,
electronically stored data and all copies of the foregoing as well as any
automobile or other materials or equipment supplied by the Company to Employee.

10.

Each Party, the Drafter:  This Agreement and the provisions contained in it
shall not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party's legal representative to draft
any of its provisions.

11.

Waiver:  The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default.





{Client\002709\S165\00228016.DOC;1}-4-

 

 







--------------------------------------------------------------------------------

12.

Severability:  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.  

13.

Entire Agreement:  The provisions contained herein (including any schedules,
exhibits and documents delivered herewith or attached hereto) constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof.

14.

Independent Counsel:  Employee and the Company each acknowledge that each of
them has had the opportunity to seek independent legal counsel in connection
with entering into this Agreement, and has either done so or has voluntarily
chosen not to.

15.

Governing Law:  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to its conflict of law
rules.  

16.

Descriptive Headings:  The paragraph headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

17.

Counterparts:  This Agreement may be executed in one or more counterparts,
which, together, shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

Heilongjiang Jianye New Clean Fuel Marketing Co., Ltd.

 

By:  /s/ Daliang Yang

Name: Dalaing Yang

Title: Chief Executive Officer

/s/ HaiPeng Wang

HaiPeng Wang

 

 








{Client\002709\S165\00228016.DOC;1}-5-

 

 





